Exhibit 10.25.1
Named Executive Officer Compensation Information — 2008 Bonus Awards
The table below provides information regarding the RSUs granted to the Company’s
named executive officers in lieu of cash payments under the Bonus Plan for the
2008 performance period:

                      Value of Cash   RSU Equivalent Named Executive Officer  
Bonus Award (1)   Grant (2)
Ronald W. Barrett, PhD
  $ 266,250.00       9,872  
Chief Executive Officer
               
William G. Harris
  $ 82,687.50       3,065  
Senior Vice President of Finance and Chief Financial Officer
               
William J. Rieflin
  $ 150,820.31       5,592  
President
               
Kenneth C. Cundy, PhD
  $ 83,737.50       3,104  
Senior Vice President of Preclinical Development
               
David R. Savello, PhD
  $ 81,600.00       3,025  
Senior Vice President of Development
               

 

(1)   Cash Bonus Award amounts determined under the Bonus Plan for the 2008
performance period.   (2)   RSUs granted pursuant to the 2005 Equity Incentive
Plan at the close of trading on January 14, 2009 at $26.97 per share (the
closing stock price of the Company’s common stock on the Nasdaq Global Select
Market), rounded down to the nearest whole share (no fractional shares were
issued). The RSUs, which may be settled in stock, are immediately vested in full
at the time of grant.

 